Case 1:18-cv-00088-LPS Document 1061 Filed 04/16/21 Page 1 of 1 PageID #: 51382




                                         April 16, 2021


VIA CM/ECF & HAND DELIVERY
The Honorable Leonard P. Stark
United States District Court
844 North King Street, Unit 26
Wilmington, DE 19801

       RE:     H. Lundbeck A/S v. Lupin Limited, et al., C.A. No. 18-088-LPS (Consolidated)

Dear Chief Judge Stark:

        Pursuant to the Court’s Oral Order (D.I. 1006), enclosed please find hyperlinked versions
of the following:

           •   Defendants’ Proposed Findings of Fact on Invalidity [Corrected] (D.I. 1053);
           •   Defendants’ Opening Post-Trial Brief on Invalidity (D.I. 1011);
           •   Defendants’ Post-Trial Proposed Findings of Fact on Noninfringement of U.S.
               Patent Nos. 8,722,684, 9,125,626, 9,125,910, 9,278,096, and 9,861,630 (D.I.
               1046);
           •   Defendants’ Rebuttal Post-Trial Brief on Noninfringement of U.S. Patent Nos.
               8,722,684, 9,125,626, 9,125,910, 9,278,096, and 9,861,630 (D.I. 1047); and
           •   Defendants’ Reply Post-Trial Brief on Invalidity (D.I. 1052).


                                                    Respectfully submitted,

                                                    /s/ John C. Phillips, Jr.

                                                    John C. Phillips, Jr. (No. 110)

cc: Counsel of Record (via CM/ECF and email)
    Clerk of the Court (via CM/ECF & hand delivery)
